DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the predetermined period of time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 11, 14-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomer [US 20170200320].
As to claims 1, 5-8, 10 are rejected using the same prior art and reasoning as to that of claims 11, 15-18, 20, respectively.

As to claim 11. Tomer discloses A system for managing a parking space, comprising: 
a first mobile computing device, [fig. 2, 0078] client terminal 211 associated with vehicle 221, and a second mobile computing device, [fig. 2, 0080] client terminal 215 associated with vehicle 225; 
a server, [fig. 2, 0074] server 201, designed and configured to: 
receive a query for an existing parking space from the first mobile computing device within a defined proximity of the geographic location of the first mobile computing device, [fig. 1, 0082] step 107 request received from client terminal 215 to find parking space within a predetermined perimeter from the location of the client terminal; 
query a parking space database, [fig. 2, 0077] dataset 203, communicatively coupled to the server, [fig. 2], wherein the parking space database comprises a plurality of active user parking data associated with a plurality of occupied parking spaces, [0087] matching done by finding, the claimed query, the most similar departure time of parked vehicles 221-224; 
receive, from the second mobile computing device, an indicator of an upcoming available parking space associated with at least one occupied parking space of the plurality of occupied parking spaces, [fig. 1, 0078] step 103 message received from client terminal 211 of a future departure time from the parking space; and 
establish a data flow connection between the first mobile computing device and the second mobile computing device based on the indicator, [0087] matching between the two terminals is done based on the indicated departure time, and [0105] communication method, between the departing terminal 211 and the arriving terminal 215, is provided in the form of a chat option opened between the two terminals.
	
As to claim 14. Tomer discloses The system of Claim 11, wherein the server is further configured to: determine whether the first mobile computing device is within a predefined proximity to the second mobile computing device within the predetermined period of time, [0078]; and based upon the determination, providing an incentive to the second mobile computing device, [00116, 0117].

As to claim 15. Tomer discloses The system Claim 11, wherein first mobile computing device is associated with a first vehicle, [fig. 2, 0078] client terminal 211 associated with vehicle 221, and second mobile computing device is associated with a second vehicle, [fig. 2, 0080] client terminal 215 associated with vehicle 225.

As to claim 16. Tomer discloses The system Claim 14, wherein a predetermined period of time is determined based on proximity of the first vehicle to the second vehicle, [0079].

As to claim 17. Tomer discloses The system Claim 11, wherein the plurality of active user parking data comprises at least one of payment information, contact information, vehicle type, vehicle size, license plate, or data of a nascent parking space, [0091].

As to claim 18. Tomer discloses The system of Claim 11, wherein the server is further configured to: identify a plurality of feature values associated with a particular occupied parking space and the plurality of occupied parking spaces, [0087] most similar estimated departure time and arrival time of parked vehicles identified; and determine whether the particular occupied parking space is configured to be vacant sooner than the plurality of occupied parking spaces, [0087] the earlier departing time selected.

As to claim 20. Tomer discloses The system of Claim 11, wherein the server is further configured to: generate a continually updating map comprising the plurality of occupied parking spaces based on the geographic location of the first mobile computing device, [0110] map updated based on updated location information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomer in view of Kret et al. [US 10666693].
As to claims 2, 3 are rejected using the same prior art and reasoning as to that of claims 12, 13, respectively.

As to claim 12. Tomer discloses The system of Claim 11, wherein the server is further configured to: maintain the data flow connection in a non-continuous manner between the first mobile computing device and the second mobile computing device, via the server, [0105] a chat is opened between the two terminals.
Tomer fails to disclose wherein the connection is for a predetermined period of time.
Kret teaches a system and method for encrypting connections between users wherein the connection is automatically terminated if a new encryption key is not received from the server in a predetermined amount of time, [col. 8, lines 60-64].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Tomer with that of Kret so that the server opens the connection for a predetermined period of time and only extends the sessions as necessary by sending an updated key.

As to claim 13. Tomer fails to disclose The system of Claim 11, wherein the server is further configured to: privatize the connection between the first mobile computing device and the second mobile computing device based upon the first mobile computing device requesting the indicator.
Kret teaches a system and method for encrypting connections between users wherein the connection is automatically terminated if a new encryption key is not received from the server in a predetermined amount of time, [col. 8, lines 60-64].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Tomer with that of Kret so that the server opens an encrypted connection to avoid unauthorized users from accessing the communication.

As to claim 4 is rejected using the same prior art and reasoning as to that of claim 14.

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomer in view of Zhao et al. [US 20180349792].
As to claim 9 is rejected using the same prior art and reasoning as to that of claim 19.

As to claim 19. Tomer fails to disclose The system of Claim 18 further configured to perform the following steps. However, Zhao teaches a method and apparatus for building a parking occupancy model, wherein the server is further configured to: 
store training data, [0094] historical parking occupancy data used as training data, [fig. 4, 0077] stored in database 107, that comprises a plurality of training instances, [0042] the method implemented for different locations, road link, street segment, parking facility, wherein each training instance in the plurality of training instances corresponds to the plurality of occupied parking spaces, [0042] the method implemented for different locations, road link, street segment, parking facility, and the training data includes the plurality of feature values pertaining to the plurality of occupied parking spaces, [0042] the method implemented for different locations, road link, street segment, parking facility, for which historical parking data is available; and 
utilize one or more machine learning techniques to train a classification model based on the training data, [0050]; 
wherein the determination comprises inserting the plurality of feature values into the classification model that generates an output that is used to determine an occupancy status of an occupied parking space, [0054] the algorithm used to determine availability prediction for the location.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Tomer with that of Zhao so that the system can use machine learning to predict parking availability for each zone for properly routing incoming vehicles to the location with predicted future availability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688